 In the Matter of SEALRIGHT PACIFIC, LTD., PETITIONER AND EMIPLOYE1iandPRINTING SPECIALTIES AND PAPER CONVERTERSUNION, LOCAL388, A. F. L., UNIONCase No. 21 RM-39SUPPLEMENTAL DECISIONANDORDERMarch 30, 1949On September 2, 1948, the Board issued a Decision and Directionof Election in the above-entitled proceeding.'Thereafter, and pur-suant thereto, the Regional Director for the Twenty-first Region,on September 30, 1948, conducted an election by secret ballot amongcertain employees of the Employer.Upon the conclusion of the elec-tion, a Tally of Ballots was furnished the parties in accordance withthe Rules and Regulations of the Board.The Tally shows that of approximately 110 eligible voters, 100 castballots, of which 26 were for the Union, 63 were against the Union,and 11 were challenged.Thereafter, on October 5, 1948, the Union filed a "Statement ofObjections to Representation Election," contending,inter alia, (1)that the Employer, just prior to the election on September 30, 1948,restrained and coerced its employees by letters and oral statementscalculated to convey threats of reprisal and promises of benefits; and(2) that certain supervisory employees of the Employer participatedin the election 2'On September 21, 1948, the Board issued an order denying the Union's "Motion forReconsideration of Decision and Direction of Election and Further Request for Oral Argu-ment," filed September 9, 1948.2The Union further urged that in view of the temporary injunction issued against theUnion inLeBaron v. Printing Specialties and Paper Converters Local#388, 75Fed. Supp678, and the issue involved in Case No.21-CC-13, now pending before the Board, theelection could not reflect the free choice of the employees.In the circumstances of thiscase include the fact that the Employer waived its charge prior to the election,we findno merit to this contention.The Union contended further that an order of the Board issued on September 29, 11'48,denying its request for postponement of the election is invalid under Section 6 (d) of theAdministrative Procedure Act.We find no merit in this contention inasmuch as our Orderdenying the motion is"self-explanatory."82 N. L.R. B., No. 64.530 SEALRIGHT PACIFIC, LTD.531Thereafter, on November 4, 1948, the Regional Director, havingconducted an investigation, issued his Report on Objections.To his,Report, theRegionalDirector attached as Exhibit 1, a form letterwhich prior to the election was sent by the Employer to the home ofeach employee; as Exhibit 2, the text of a speech delivered by theEmployer's vice president to employees on September 29, 1948; andas Exhibits 3, 4, and 5, posters which, for some days prior to theelectionwere placed on bulletin boards by representatives of theEmployer.TheRegionalDirector found no evidence that the Em-ployer made any statements to its employees concerning the electionother than those contained in the above-described exhibits.The Re-gional Director found that the statements contained in these docu-ments were within the area of free speech as defined in Section 8 (c) ofthe Act.In his Report, the Regional Director found that the 11 personslisted by the Union as supervisors, who participated in the election, areemployed by the Employer as inspectors and leadmen. Ten of theselisted employees cast challenged ballots, and 1 voted without chal-lenge.In addition, 3 other employees in these categories voted with-out challenge.The Regional Director found that, in the past, therates of pay of the Employer's inspectors and leadmen have beengoverned by contracts between the Employer and the Union, and thatinstructors and leadmen have been considered to be part of the bar-gaining unit.The Regional Director further found that theseemployees do not appear to be supervisors within the meaning of theAct, and that there was no indication that their presence at the pollingplace constituted interference with the election or coercion upon thevoters.The Regional Director found that the objections raise no substan-tial or material issues with respect to the conduct of the election andrecommends that the Board overrule the objections.On November 30, 1948, the Union filed a motion for reconsiderationof the Regional Director's Report on Objections; and Exceptions toReport on Objections contending that the investigation was incom-plete and alleging new matter as interference which occurred afterthe conduct of the election.We find that the exceptions filed by the Union to theRegionalDirector's Report raise no additional material or substantialissues,and, accordingly, they are hereby overruled.We adopt the recom-mendations in the Regional Director's Report.Inasmuch as the tally shows that the Union has failedto secure amajority of the votes cast, and that the challenged votes cannot affectthe outcome of the election, we find that no question affecting com- 532DECISIONSOF NATIONALLABOR RELATIONS BOARDmerce exists concerning the representation of the employees of theEmployer,withinthe meaning of Section 9 (c) (1) and Section 2 (6)and (7)of the Act.Accordingly,we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives filed herein by the Employer be, and ithereby is, dismissed.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Order.